Citation Nr: 0528539	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).   

6.  Entitlement to an initial disability evaluation in excess 
of 30 percent for Parkinson's disease.   

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent diabetic neuropathy of the left lower 
extremity.    

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent diabetic neuropathy of the right lower 
extremity.    

9.  Entitlement to an initial compensable disability 
evaluation for hypertension.   

10.  Entitlement to an initial compensable disability 
evaluation for irritable bowel syndrome (IBS).   


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
September 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. The Lincoln VARO now has 
jurisdiction of the claims decided in a February 2003 rating 
decision issued from the VARO in Cleveland, Ohio and 
subsequently appealed.

In June 2004, the Board remanded the issues of service 
connection for bilateral hearing loss, IBS, GERD, Parkinson's 
disease and a low back disorder and an initial rating in 
excess of 50 percent for PTSD to the RO for further 
development.  The Board remanded the issue of service 
connection for a left knee disability since the record showed 
that the veteran filed a notice of disagreement with a March 
2004 RO rating decision that denied the claim.  The RO issued 
a statement of the case and the veteran perfected a timely 
appeal.

The veteran then brought a timely appeal to the Board from a 
January 2005 RO rating decision that granted service 
connection for Parkinson's disease with an initial 30 percent 
evaluation, diabetic neuropathy with an initial 10 percent 
evaluation for each lower extremity, IBS and hypertension 
each rated 0 percent.  The RO continued the denial of the 
claims for service connection for bilateral hearing loss, 
GERD, and a low back disorder and an initial rating in excess 
of 50 percent for PTSD.  The case was recently returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a hearing loss disability of the left ear to the 
veteran's military service or a service-connected disability 
on any basis; there is no competent evidence of a right ear 
hearing loss disability.

2.  The competent and probative medical evidence does not 
associate GERD to the veteran's service-connected PTSD on any 
basis.

3.  The competent and probative medical evidence does not 
associate a low back disability, identified as 
spondylolisthesis, to the veteran's military service on any 
basis, or to any knee disability.

4.  The competent and probative medical evidence associates 
an increase in severity of a preexisting disability of the 
left knee with an injury the veteran sustained during active 
service.

5.  On a facts found basis, the manifestations of PTSD 
produce moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

6.  On a facts found basis, Parkinson's disease is manifested 
by recurrent tremor of the hands, rigidity and gait 
disturbance.  

7.  On a facts found basis diabetic neuropathy of the left 
lower extremity is manifested by diminished sensation that is 
limited to the sole of the foot and there is no indication of 
muscle wasting or atrophy.    

8.  On a facts found basis, diabetic neuropathy of the right 
lower extremity is manifested by diminished sensation that is 
limited to the sole of the foot and there is no indication of 
muscle wasting or atrophy.    

9.  On a facts found basis, hypertension is not manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more; continuous medication has 
been utilized for control since November 2000, but there is 
no history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  

10.  On a facts found basis, IBS is more nearly productive of 
constant abdominal distress related primarily to chronic 
constipation, with occasional cramping and nausea.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and it may not be presumed to have been so 
incurred or aggravated, or proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2004). 

2.  GERD is not proximately due or aggravated as a result of 
a service-connected disability.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.310 (2004). 



3.  A low back disability, identified as spondylolisthesis, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004). 

4.  A disability of the left knee was aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2004). 

5.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2004). 

6.  The criteria for an initial disability evaluation in 
excess of 30 percent for Parkinson's disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Codes 8004, 8513, 8520 (2004).

7.  The criteria for an initial disability evaluation in 
excess of 10 percent diabetic neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8620 (2004).

8.  The criteria for an initial disability evaluation in 
excess of 10 percent diabetic neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8620 (2004).

9.  The criteria for an initial compensable disability 
evaluation for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2004).

10.  The criteria for an initial 20 percent disability 
evaluation for IBS have been met.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.22, 4.114, Diagnostic Code 
7319 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v.  Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v.  Principi, 18 Vet. App. 112, 120 
(2004).  The VCAA is applicable to this appeal because the 
appellant's initial claim was received after November 9, 
2000, the effective date of the new law.  See, e.g., Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In the present case, the RO sent a general VCAA notice letter 
in January 2002, and the rating decision in February 2003 
explained the basis for denial of the issues.  The May 2003 
statement of the case (SOC) included applicable reasoning and 
law and regulations.  The SOC set forth the text of the VCAA 
regulations.  The June 2003 rating decision granted service 
connection for PTSD and advised the veteran of the initial 
rating.  The RO sent another VCAA notice letter in July 2003 
on the issues of service connection.  The supplemental 
statements of the case (SSOCs) in August 2002, January 2005 
and May 2005 included applicable reasoning and law and 
regulations.

The RO also issued a VCAA notice letter in September 2003 
regarding service connection for the left knee and in July 
2004 regarding hearing loss, GERD, and a low back disorder 
that informed the appellant of the provisions of the VCAA and 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter advised the 
appellant that private or VA medical records would be 
obtained if the names and addresses of all sources of 
treatment and the approximate dates of treatment were 
provided.  The letter explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the appellant 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  The RO 
issued a SOC regarding the left knee issue in July 2004 and 
it issued another VCAA letter in May 2005 that included the 
issue of service connection for the left knee.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in October 2003 did contain language 
that invited the veteran to submit evidence she felt would 
support this claim and listed numerous examples of 
information sources.  Thus the Board finds that the appellant 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which the veteran ahs identified as relevant to any issue on 
appeal which have not been obtained or for which reasonable 
procurement efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims for service connection may 
proceed, consistent with the VCAA.  In the circumstances of 
this case, no further procedural or evidentiary development 
would serve any useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

In this case, the appeal regarding the initial ratings for 
PTSD, hypertension, diabetic peripheral neuropathy, IBS and 
Parkinson's disease arises not from a "claim" for an 
increased rating but rather from the RO's initial assignment 
of a disability rating upon awarding service connection.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, VA is 
required under section 7105(d) of the statute to take proper 
action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The RO did provide the veteran with notice that complied with 
the requirements of section 5103(a) before adjudicating the 
claims for service connection for IBS, Parkinson's disease, 
diabetic peripheral neuropathy, hypertension and PTSD.  He 
received a copy of the relevant rating decisions in which the 
RO granted service connection for PTSD, Parkinson's disease, 
diabetic peripheral neuropathy, IBS and hypertension and 
assigned the initial rating for each disability.  In July 
2004 and May 2005, he was issued VCAA letters that together 
addressed the notice and duty to assist provisions.  In 
response to the veteran's disagreement with the assigned 
ratings, the RO issued a SOC in August 2003 directed to the 
initial rating of PTSD, a SSOC in May 2005, in which it 
informed the veteran of the laws and regulations relevant to 
his appeal of the initial ratings for IBS, Parkinson's 
disease, diabetic neuropathy and hypertension, and of the 
evidence which had been reviewed in assigning the ratings.  
The RO also informed the veteran in the SSOC of the reasons 
for its rating determination and, in so doing, informed him 
what the evidence needed to show to satisfy his appeal for a 
higher rating.   The veteran did not indicate that Social 
Security Administration (SSA) records were relevant to these 
issues or any service connection issue.  In addition, the 
veteran was afforded medical examinations to assess the 
disabilities and a substantial record of private medical 
treatment was obtained.  The Board is not unilaterally 
declaring SSA records irrelevant, but after repeated 
invitations to the veteran to identify relevant evidence 
neither he nor his representative has asserted the SSA 
records are relevant to any issue on appeal.  See Quartuccio, 
16 Vet. App. at 187-88.  See also Duenas v. Principi, 18 Vet. 
App. 514, 519-20 (2004).  Accordingly, the Board concludes 
that the due process requirements concerning the veteran's 
appeal have been fulfilled in this case.  VAOPGCPREC 8-2003.

Analysis

Service Connection

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as sensorineural hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As 
applicable to claims of secondary service connection, see 
38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439 (1995).  
It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Regarding bilateral hearing loss, for the purpose of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The record does not contain 
a current audiology report meeting VA standards that shows a 
hearing loss disability in the right ear.  The October 2004 
VA examination was deemed unreliable because of inconsistency 
in responses.  The regulation does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when, as here, 
there were no audiometric scores reported at separation from 
service.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
The threshold for normal hearing is 0 to 20 decibels and 
higher thresholds indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In this case the competent evidence consists of VA medical 
opinions in May 2003, a July 2003 examination addendum, and 
in March 2005 that do not relate the veteran's hearing loss 
disability in the left ear to noise exposure during military 
service.  Furthermore, these opinions, and a January 2005 
opinion that does not associate the hearing loss to either 
the service-connected diabetes mellitus or Parkinson's 
disease, are not challenged by any competent opinion.  
Regarding a low back disability and GERD, the same reasoning 
applies in view of the unchallenged opinions in October 2004 
against direct and secondary service connection, 
respectively.  

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinions directed to 
hearing loss, GERD, and a low back disability appear to have 
been based upon a consideration of the pertinent record in 
each instance and took into account the veteran's history, 
the information in the extensive record of medical treatment 
and service medical records.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The RO provided the entire record to a VA examiner 
and did not limit or constrain the review.  See, e.g., 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  As with any piece of 
evidence, the credibility and weight to be attached to these 
opinions is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The claimant's 
personal belief, no matter how sincere, unsupported by 
competent medical evidence, cannot form the basis of a claim.  
Voerth v. West, 13 Vet. App. 117 (1999).  In response to the 
VA opinions, the appellant did not challenge the specific 
conclusions with any competent medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinions of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  This burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Therefore, the Board finds, the preponderance of the evidence 
is against the claims and the benefit of the doubt rule is 
inapplicable. 

Turning to the claim of service connection for a left knee 
disorder, the Board observes that the situation is 
significantly different in view of the VA medical opinion in 
December 2003 and the clarifying addendum the VA examiner 
issued in March 2004.  The Board will point out that there is 
no adjectival term quantifying aggravation, thus the 
"minimal aggravation" of a preexisting left knee disability 
the VA examiner attributed to the injury of the left knee 
during military service is deemed sufficient to establish 
entitlement to service connection.  Furthermore, the VA 
examiner supported this conclusion by noting the evidence of 
greater arthritic change in the left knee.  Thus, in view of 
the obligation to apply the applicable law and regulations 
under a broad and liberal interpretation consistent with the 
facts in each individual case, the Board will grant service 
connection for the disability of the left knee, which the VA 
examiner diagnosed as a chronic ligamentous strain, based on 
aggravation.  There is no competent medical evidence to rebut 
the competent and favorable VA medical opinion that was made 
based upon a review of the record.  38 C.F.R. § 3.103, 3.303.  

Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco-- that the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  See also 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) (providing that 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, unless specifically provided on basis of facts 
found).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time. It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made. The resulting difference 
will be recorded on the rating sheet. If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  A 
disability rating for aggravation is derived by reducing the 
current rating of the disability by the amount of the 
disability (as it would have been rated) at entry into 
service.  See Hensley v. Brown  5 Vet. App. 155, 161 (1993) 
(citing 38 C.F.R. § 4.22).  


PTSD

The rating criteria provide for a 50 percent evaluation to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Codes ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

The record in this case does not present a legitimate 
question over the degree of disability manifested by service-
connected PTSD over the appeal period.  VA  rating 
examinations were supplemented with other therapy records 
that offered additional insight into the veteran's 
disability.  Thus, the Board finds that the assignment of 
"staged" ratings is not reasonably supported in the record.  
Fenderson, 12 Vet. App. at 126.  

The private report in January 2002 shows he was plagued with 
disturbed sleep, anger and hypervigilance and a loss of 
interest in activities.  The examiner reported a GAF of 60.  
In March 2002 and July 2002 reports the examiner noted the 
veteran was doing better and fairly stable regarding his 
PTSD, although having similar symptoms.  On VA examination in 
May 2003, there is some indication of problems with anger, 
anxiety and depression and he described typical psychiatric 
symptomatology to support the diagnosis of PTSD.  The VA 
examiner observed that his overall psychiatric symptomatology 
would produce moderate difficulty in social and occupational 
functioning and corresponded to a GAF of 55 that contemplates 
moderate symptoms.  At that time he had started a regular 
treatment program.  The examiner concluded that the prognosis 
for improvement was good with continued treatment.  The VA 
examiner in October 2004 noted that the veteran's symptoms, 
by his own account and the examiner's review, had not changed 
since the previous examination.  Again the examiner reported 
a GAF score of 55 which indicated a moderate level of 
symptomatology.  Furthermore the examiner stated that the 
PTSD symptoms would produce mild social and occupational 
impairment if the veteran attempted employment.  

Thus, for the entire period, based on the VA evaluations and 
private reports the Board concludes that PTSD is more nearly 
indicative of some difficulty in social, occupational, or 
school functioning, but the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships, although he would have had difficulty in 
establishing and maintaining effective work and social 
relationships.  This picture is adequately compensated by the 
50 percent evaluation since the symptoms contemplated in the 
GAF of 55 are represented in the examples listed in the 50 
percent evaluation criteria for PTSD.  It is not necessary 
that all the particular symptoms described in the rating 
criteria for a particular degree of disability be present, 
and it is evident from the examiner's summary and the 
veteran's assessment of his symptoms that the level of 
impairment reflected by the veteran's presentation is more 
nearly approximated in the 50 percent evaluation and that 
this evaluation is warranted for the entire rating period.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The next higher evaluation of 70 percent does not comport 
with the veteran's disability picture as reflected on the 
evaluations and contemporaneous reports of his clinical 
symptoms.  The reports did not show manifestations more 
compatible with serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning.  The Board believes the objective manifestations 
comport well with the 50 percent evaluation initially on a 
facts found basis, particularly in view of the level of 
functioning the examiners have associated with his PTSD 
symptoms and the veteran's characterization of his symptoms 
since the initial VA examination in 2003.  The veteran does 
not indicate he has manifested greater symptoms during this 
period to require the review of contemporaneous private 
therapy records before an informed determination is possible.  

Parkinson's Disease

The veteran's service-connected Parkinson's disease is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8004 for which a 30 percent disability rating represents the 
minimum rating for paralysis agitans, otherwise known as 
Parkinson's disease.  Dorland's Illustrated Medical 
Dictionary, 1227 (28th ed. 1994).  Evaluations of 
neurological conditions and their residuals may be rated from 
10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., are to be 
considered.  With partial loss of use of one or more 
extremities from neurological lesions, diseases and residuals 
are rated by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.   

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major or minor 
upper extremity.  A 40 percent evaluation requires moderate 
incomplete  paralysis of the major extremity and a 30 percent 
evaluation of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

 The Board notes that the medical evidence from private 
reports dated from October 2000 to September 2002 show 
Parkinson's disease manifested by intermittent resting 
tremors of the hands, gait rigidity and decrease in rapid 
alternating movements of the hands and feet.  Although the 
veteran was independent in daily activities when VA examined 
him late in 2004, the neurology examiner confirmed an obvious 
hand tremor and decreased strength against resistance.  The 
private evaluation in November 2004 described the veteran's 
gait as fairly steady.  The VA examiner in early 2005 
summarized Parkinson's manifestations as improved with the 
current medication and cleared up fairly well.  The veteran 
complained of short episodes of muscle rigidity.  The veteran 
did not demonstrate rigidity or tremor but his ambulation 
speed was slow.   

After having reviewed the evidence, the Board concludes that 
the evidence supports a higher initial evaluation for the 
entire appeal period on a facts found basis.  A separate 20 
percent evaluation for each upper extremity is warranted in 
view of the record overall from the VA and the private 
examiners that have seem him on a regular basis.  As his hand 
tremors have been characterized as intermittent, and motor 
testing shows impairment on both sides, the Board finds that 
a 20 percent rating is warranted as such problems are 
indicative of  "mild" difficulties.  To warrant a higher 
evaluation, which would be 40 percent for the major upper 
extremity or 30 percent for the minor upper extremity, the 
veteran's manifestations would have to equate to moderate 
incomplete paralysis.  Given the intermittent nature of his 
problem the Board finds that his problems are best 
characterized as mild.

Turning to the veteran's gait, in order to warrant a 
compensable evaluation for incomplete paralysis, the level of 
the incomplete paralysis must be mild.  See 38 C.F.R.  § 
4.124a, Diagnostic Code 8520.  As noted above, the current 
medical evidence reflects that the veteran's gait is slightly 
unsteady and slow, which the Board finds characteristic of 
only mild incomplete paralysis.  As the medical evidence does 
not show that there are other persistent residuals of 
Parkinson's disease, besides mild impairment of gait and hand 
tremors, the Board does not find that there are other 
applicable codes that would provide the veteran with a higher 
rating.  Consequently, a separate 10 percent rating for the 
effects of Parkinson's disease on each of the lower 
extremities is warranted.  The lower extremity manifestations 
rated for Parkinson's disease are distinct from those of 
peripheral neuropathy.  38 C.F.R. § 4.14.  The separate 
rating of each extremity would seem to more adequately 
compensate the persistent manifestations that result in 
functional impairment, rather than simply assigning the 
minimum 30 percent evaluation.  


Diabetic Neuropathy of the Lower Extremities

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Paralysis of the sciatic nerve: complete; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost shall be 
rated 80 percent.  Incomplete: severe, with marked muscular 
atrophy 60 percent, moderately severe 40 percent, moderate 20 
percent and mild 10 percent. Rate neuritis as Diagnostic Code 
8620 and neuralgia as Diagnostic Code 8720.

The record prior to the VA examination in October 2004 was 
essentially unremarkable with regard to neuropathy of the 
lower extremities.  Indeed, a VA diabetic foot examination in 
January 2002 found normal sensation, as did private neurology 
evaluations in June 2000 through September 2002.  The VA 
peripheral nerves examiner in October 2004 diagnosed diabetic 
neuropathy with sensory loss of the feet, but the veteran 
showed equal strength.  The veteran noted the sensory loss 
but denied functional loss or weakness and it did not affect 
his activities of daily living.  The examiner for diabetes 
also noted a complete neuropathy of the soles of the feet.  A 
VA clinical record entry in March 2005 noted no sensory loss 
on examination of the extremities.  A private neurology 
examination for Parkinson's disease in November 2004 noted 
normal strength, and intact sensation to pinprick, light 
touch, position and vibration.  A VA general medical examiner 
in 
April 2005 summarized the physical examination for diabetic 
peripheral neuropathy as unremarkable with intact findings, 
and no indication of any type of muscle wasting or atrophy.  
The examiner stated that this disability would not adversely 
affect his usual occupation.  The Board finds there is no 
plausible basis for a higher initial evaluation in view of 
the wholly sensory and intermittent nature of the peripheral 
neuropathy.  It was limited to the soles of the feet on the 
VA examination in late 2004, and subsequent examinations have 
not confirmed this or greater sensory loss or any related 
motor dysfunction.  Thus the Board concluded that what has 
been shown initially is consistent with no more than mild 
incomplete paralysis of either lower extremity.  38 C.F.R. 
§ 4.7.

Hypertension

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, 20 percent with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, 40 percent with diastolic pressure 
predominantly 120 or more, and 60 percent with diastolic 
pressure predominantly 130 or more.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

In January 2005, the RO granted service connection for 
hypertension on a secondary basis and, in essence, assigned a 
0 percent evaluation upon finding that the veteran required 
medication but that the history did not show diastolic 
pressure predominately 100 or greater requiring continuous 
medication for control.  The Board observes that the record 
included numerous blood pressure readings since mid 1999 that 
confirm the veteran was not on medication for the period 
prior to November 2000, at which time medication was 
restarted with blood pressure 160/90.  All diastolic 
pressures recorded prior to that date were well below 100, 
with most below 90.  As reported on the October 2004 VA 
examination, the veteran was not placed on medication at 
first but then his blood pressure worsened over the years.  
However, at no time in the record when he was not on 
medication was there a showing of diastolic pressure 
predominately at least 100 that required medication.  He was 
placed on medication again late in 2000 when the blood 
pressure was 160/90.  Overall, he does not manifest diastolic 
or systolic pressures predominating 100 or 160 respectively.  
Thus, on a facts found basis, under the current rating 
standard, he does not meet the criteria for an initial 
compensable evaluation under either alterative basis for the 
rating.  38 C.F.R. § 4.7. 

IBS

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea with 
constipation, with more or less constant abdominal distress.  
A 10 percent rating is provided for moderate disability, with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 0 percent evaluation is provided for a mild 
disability, with disturbances of bowel function with 
occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

Since service connection was granted on the basis of 
aggravation, the RO deducted 10 percent as the preexisting 
level of disability.  The VA examiner in October 2004 stated 
the increased manifestations would be abdominal cramping and 
constipation.  The record prior to and since that 
examination, in particular the VA examination early in 2005, 
confirms that chronic constipation is primary manifestation.  
The veteran also reported occasional cramps and nausea on the 
October 2005 evaluation.  Thus, on a facts found basis the 
Board believes that the criteria for a 30 percent evaluation 
are established as the result of aggravation.  Conceding that 
10 percent was a preexisting level of disability, that level 
of disability contemplated some intermittent relief.  It is 
sufficiently demonstrated hat the chronic constipation is a 
persistent problem and a primary manifestation that would 
likely equate with constant abdominal distress.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a disability of the 
left knee is granted.  

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD is denied.   

An increased initial disability evaluation for Parkinson's 
disease to the extent indicated is granted, subject to the 
regulations governing the payment of monetary awards: 20 
percent for right upper extremity impairment, 20 percent for 
left upper extremity impairment, 10 percent for the left 
lower extremity impairment, and 10 percent for the right 
lower extremity impairment.

Entitlement to an initial disability evaluation in excess of 
10 percent diabetic neuropathy of the left lower extremity is 
denied.    

Entitlement to an initial disability evaluation in excess of 
10 percent diabetic neuropathy of the right lower extremity 
is denied.    

Entitlement to an initial compensable disability evaluation 
for hypertension is denied.   

Entitlement to an initial 20 percent disability evaluation 
for IBS is granted, subject to the regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


